 

Exhibit 10.2

 

Amended and Restated Employment Agreement


This Amended and Restated Employment Agreement (the “Agreement”), entered into
on April 21, 2017 (the “Effective Date”), is made by and between Robert Buckley
(the “Executive”) and Novanta Inc., a company organized under the laws of the
Province of New Brunswick, Canada (“Novanta” and, together with any of its
subsidiaries and Affiliates as may employ the Executive from time to time, and
any successor(s) thereto, the “Company”).

 

RECITALS

 

A.Novanta and the Executive are parties to that certain Employment Agreement,
dated as of February 10, 2011, as amended on July 27, 2016, and Novanta and the
Executive desire to amend and restate such Agreement to assure the Company of
the services of the Executive by engaging the Executive to perform services
under the terms hereof.

 

B.The Executive desires to provide services to the Company on the terms herein
provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.Certain Definitions

(a)“2010 Incentive Award Plan” shall mean the Company’s 2010 Incentive Award
Plan, as amended from time to time.

(b)“2017 PSU Agreement” means, collectively, the Performance Stock Unit Grant
Notice and Performance Stock Unit Award Agreement, dated February 28, 2017, by
and between the Company and the Executive.

(c)“Affiliate” shall mean, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person where “control” shall have the meaning given such term under Rule 405 of
the Securities Act of 1933, as amended from time to time.

(d)“Agreement” shall have the meaning set forth in the preamble hereto.

(e)“Annual Base Salary” shall have the meaning set forth in Section 3(a).

(f)“Annual Bonus” shall have the meaning set forth in Section 3(b).

(g)“Annual Equity Award” shall have the meaning set forth in Section 3(c).

 

--------------------------------------------------------------------------------

 

(h)“Board” shall mean the Board of Directors of Novanta.

(i)“Bonus Vesting Date” shall have the meaning set forth in Section 3(b).

(j)The Company shall have “Cause” to terminate the Executive’s employment
hereunder upon:  (i) the Executive’s willful failure to substantially perform
the duties set forth in this Agreement (other than any such failure resulting
from the Executive’s Disability or any inability to engage in any substantial
gainful activity that could reasonably be expected to result in Disability)
which is not remedied within 30 days after receipt of written notice from the
Company specifying such failure; (ii) the Executive’s willful failure to carry
out, or comply with, in any material respect any lawful and reasonable directive
of the Board not inconsistent with the terms of this Agreement, which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (iii) the Executive’s commission at any time of any act
or omission that results in, or may reasonably be expected to result in, a
conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude; or
(iv) the Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities under this Agreement.    

(k) “Change in Control” shall mean and includes any of the following which
occurs on or following the Effective Date:

(i)A transaction or series of transactions whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than Novanta, any of its subsidiaries, an employee benefit plan maintained by
Novanta or any of its subsidiaries, a “person” or “group” who as of the
Effective Date beneficially owns 5% or more of the total combined voting power
of Novanta’s securities outstanding, or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, Novanta) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of Novanta possessing either (A) more than 40% of the total combined
voting power of Novanta’s securities outstanding immediately after such
acquisition and, in connection with, and within the twelve-month period
immediately following, such acquisition, new directors who constitute at least
40% of the Board (x) are nominated or designated by the acquiring “person” or
related “group” of acquiring “persons” and (y) are elected by the Board or
Novanta’s shareholders (disregarding, for purposes of this determination, any
new directors whose election or nomination is consented to by the Executive) or
(B) more than 50% of the total combined voting power of Novanta’s securities
outstanding immediately following such acquisition; or

(ii)During any twelve-month period beginning on or following the Effective Date,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with Novanta to effect a transaction described in
Section 1(k)(i) or Section 1(k)(iii)) whose election by the Board or nomination
for election by Novanta’s stockholders was approved by a vote of at least a
majority of the directors then still in office who either were

2

 

 

 

--------------------------------------------------------------------------------

 

directors at the beginning of the twelve-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(iii)The consummation by Novanta (whether directly involving Novanta or
indirectly involving Novanta through one or more intermediaries) of (A) a
merger, consolidation, reorganization, or business combination or (B) a sale or
other disposition of all or substantially all of Novanta’s assets in any single
transaction or series of related transactions or (C) the acquisition of assets
or stock of another entity, in each case other than a transaction which results
in Novanta’s voting securities outstanding immediately before the transaction
continuing to represent (either by remaining outstanding or by being converted
into voting securities of Novanta or the person that, as a result of the
transaction, controls, directly or indirectly, Novanta or owns, directly or
indirectly, all or substantially all of Novanta’s assets or otherwise succeeds
to the business of Novanta (Novanta or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction; or

(iv)Novanta’s stockholders approve a liquidation or dissolution of Novanta.

(l)“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(m)“Code” shall mean the Internal Revenue Code of 1986, as amended.

(n)“Committee” shall mean, except as otherwise specified in Section 3(c), the
Compensation Committee of the Board, or if no such committee exists, the Board.

(o)“Company” shall, except as otherwise provided in Section 6(j), have the
meaning set forth in the preamble hereto.

(p)“Date of Termination” shall mean (i) if the Executive’s employment is
terminated due to the Executive’s death, the date of the Executive’s death; (ii)
if the Executive’s employment is terminated due to the Executive’s Disability,
the date determined pursuant to Section 4(a)(ii); or (iii) if the Executive’s
employment is terminated pursuant to Section 4(a)(iii)-(vi) either the date
indicated in the Notice of Termination or the date specified by the Company
pursuant to Section 4(b), whichever is earlier.

(q)“Disability” shall mean the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for (i) a continuous period of not less than ninety days or
(ii) at least 180 total calendar days in any 12-month period, in each case as
determined by a physician selected by the Company or its insurers and reasonably
acceptable to Executive.  The Company will inform the Executive of the selection
of the physician so that the Executive may consent to such selection (and the
Executive’s consent shall not be unreasonably withheld).  The Executive shall be
deemed to have consented to the selection of the physician if the Executive does
not provide the Company with written notice objecting to such selection within
five business days of the Executive being informed of the physician's
selection.  If the Executive objects to such selection (and the Company
determines in good faith that such

3

 

 

 

--------------------------------------------------------------------------------

 

withholding is not unreasonable), then the Company shall select another
physician pursuant to the process described in this Section 1(q).  

(r)“Effective Date” shall have the meaning set forth in the preamble hereto.

(s)“Excise Tax” shall have the meaning set forth in Section 8(a).

(t)“Executive” shall have the meaning set forth in the preamble hereto.

(u)“Extension Term” shall have the meaning set forth in Section 2(b).

(v)The Executive shall have “Good Reason” to terminate the Executive’s
employment hereunder within one (1) year after the occurrence of one or more of
the following conditions without the Executive’s consent:  (i) a material
diminution in the nature or scope of the Executive’s responsibilities, duties or
authority, or a material diminution in the Executive’s title; (ii) failure of
the Company to make any material payment or provide any material benefit under
this Agreement; (iii) the Company’s material breach of this Agreement; or (iv) a
material change in the geographic location at which the Executive must perform
the Executive’s material services hereunder (which shall in no event include a
relocation of the Executive’s principal place of business less than 50 miles
from the Bedford, Massachusetts metropolitan area); provided, however, that
notwithstanding the foregoing the Executive may not resign his employment for
Good Reason unless: (A) the Executive provides the Company with at least 30 days
prior written notice of his intent to resign for Good Reason (which notice is
provided not later than the 90th day following the Executive’s knowledge of the
occurrence of the event constituting Good Reason); and (B) the Company does not
remedy the alleged violation(s) within such 30-day period.  

(w)“Indemnification Agreements” shall have the meaning set forth in Section
3(g).  

(x)“Initial Term” shall have the meaning set forth in Section 2(b).

(y)“NC” shall have the meaning set forth in Section 3(g).

(z)“Notice of Termination” shall have the meaning set forth in Section 4(b).

(aa)“Payment” shall have the meaning set forth in Section 8(a).

(bb)“Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

(cc)“Proprietary Information” shall have the meaning set forth in Section 6(d).

(dd)“Release” shall have the meaning set forth in Section 5(b).

(ee)“Release Expiration Date” shall have the meaning set forth in Section 23(c).

4

 

 

 

--------------------------------------------------------------------------------

 

(ff)“Restricted Period” shall mean the period from the Effective Date through
the eighteen (18)-month anniversary of the Date of Termination.

(gg)“Retention RSUs” shall have the meaning set forth in Section 3(h).

(hh)“Safe Harbor Amount” shall have the meaning set forth in Section 8(a).

(ii)“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

(jj)“Target Bonus” shall have the meaning set forth in Section 3(b).

(kk)“Tax Advisor” shall have the meaning set forth in Section 8(b).

(ll)“Term” shall have the meaning set forth in Section 2(b).

2.Employment

(a)In General.  The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 2(b), in
the position set forth in Section 2(c), and upon the other terms and conditions
herein provided.

(b)Term of Employment.  The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on the Effective Date and
ending on February 22, 2018, unless earlier terminated as provided in Section
4.  The Initial Term shall automatically be extended for successive one year
periods (each, an “Extension Term” and, collectively with the Initial Term, the
“Term”), unless either party hereto gives notice of non-extension to the other
no later than 90 days prior to the expiration of the then-applicable Term.

(c)Position and Duties.  During the Term, the Executive: (i) shall serve as
Chief Financial Officer of the Company and all of its subsidiaries, with
responsibilities, duties and authority customary for such position, subject to
direction by the Board and the Company’s Chief Executive Officer; (ii) shall
report directly to the Company’s Chief Executive Officer; (iii) shall devote
substantially all the Executive’s working time and efforts to the business and
affairs of the Company and its subsidiaries; and (iv) agrees to observe and
comply with the Company’s rules and policies as adopted by the Company from time
to time.  The parties acknowledge and agree that the Executive’s duties,
responsibilities and authority may include services for one or more subsidiaries
or Affiliates of the Company.  Notwithstanding anything herein to the contrary,
the Executive may (x) with the consent of the Company’s Chief Executive Officer,
serve as a director, trustee or officer or otherwise participate in
not-for-profit educational, welfare, social, religious and civic organizations;
and (y) with the consent of the Board, serve on the board of directors of other
companies, to the extent that such other activities, either individually or in
the aggregate, do not inhibit or interfere with the performance of the
Executive's duties under this Agreement; provided that, notwithstanding the
foregoing, the Executive shall be entitled to serve on the board of directors of
up to one other company without the consent of the Board, to the extent that
such service, either individually or in the aggregate with those activities
described in subsection (x)

5

 

 

 

--------------------------------------------------------------------------------

 

above, does not inhibit or interfere with the performance of the Executive's
duties under this Agreement.

3.Compensation and Related Matters

(a)Annual Base Salary.  During the Term, the Executive shall receive a base
salary at a rate of $407,724 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, subject to review and upward
adjustment by the Board in its sole discretion (the “Annual Base Salary”).

(b)Annual Bonuses.  With respect to each Company fiscal year that ends during
the Term, the Executive shall be eligible to receive an annual performance-based
cash bonus (the “Annual Bonus”) which shall be payable based upon the attainment
of individual and Company performance goals established by the Board in
consultation with the Executive.  The terms of the Annual Bonus with respect to
each fiscal year shall provide that if the Company and/or Executive attains
target performance levels for an applicable fiscal year, the Executive’s Annual
Bonus shall be payable in an amount equal to 75% of Annual Base Salary (the
“Target Bonus”), and may, at the discretion of the Board, provide for a higher
amount if performance targets are exceeded.  Each such Annual Bonus shall be
payable on, or at such date as is determined by the Board within 90 days
following the last day of the fiscal year with respect to which it
relates.  Except as provided in Section 5, notwithstanding any other provision
of this Section 3(b), no bonus shall be payable with respect to any fiscal year
unless the Executive remains continuously employed with the Company during the
period beginning on the Effective Date and ending on the first day of the fiscal
year following the end of the fiscal year to which the Annual Bonus relates (for
each Annual Bonus, the “Bonus Vesting Date”).  

(c)Annual Equity Award.  With respect to each Company fiscal year that ends
during the Term, the Executive shall be granted an annual equity compensation
award with respect to an aggregate target number of shares of Novanta common
stock equal to the quotient of (i) 150% of his Annual Base Salary or, at the
discretion of the Board or the Committee, a higher amount as determined by
market based benchmarks, divided by (ii) the closing price per share of Novanta
common stock on the grant date (each such award, an “Annual Equity Award”).  The
form of each Annual Equity Award (i.e., options, restricted stock units,
performance stock units or other equity-based compensation awards), and the
terms and conditions of each Annual Equity Award shall be determined by the
Committee or the Board in its discretion and shall be set forth in one or more
written award agreements between the Company and the Executive; provided that
each Annual Equity Award shall be granted at the same time as, and, except as
set forth in this Agreement, shall be subject to the same vesting schedule
(including performance vesting) and other general terms and conditions as,
annual equity awards made to other senior executives of the
Company.  Notwithstanding the foregoing and anything to the contrary in the 2010
Incentive Award Plan, the Committee (as defined in the 2010 Incentive Award
Plan) shall not reduce or eliminate the value of any performance-based portion
of an Annual Equity Award to the Executive pursuant to the last sentence of
Section 5.4 of the 2010 Incentive Award Plan if the applicable performance
vesting targets are attained.

(d)Benefits.  During the Term, the Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company in accordance
with their

6

 

 

 

--------------------------------------------------------------------------------

 

terms, as in effect from time to time, and as are generally provided by the
Company to its senior executive officers.  During the Term, the Company shall
provide the Executive with term life insurance in a face amount equal to 400% of
his Annual Base Salary (as in effect on February 22, 2011) and, in connection
therewith, the Executive shall submit to all medical examinations and take all
other necessary or appropriate actions, as reasonably requested by the Company,
in connection with obtaining such life insurance coverage; provided, however,
that, notwithstanding the foregoing, the Company shall not be required to
provide such life insurance to the Executive if the cost of such insurance is
more than 50% higher than that which could be obtained for an average man of his
age.

(e)Vacation; Holidays.  During the Term, the Executive shall be entitled to four
weeks paid vacation each full calendar year.  Any vacation shall be taken at the
reasonable and mutual convenience of the Company and the Executive.  Holidays
shall be provided in accordance with Company policy, as in effect from time to
time.

(f)Business Expenses.  During the Term, the Company shall reimburse the
Executive for all reasonable, documented, out-of-pocket travel and other
business expenses incurred by the Executive in the performance of the
Executive’s duties to the Company in accordance with the Company’s applicable
expense reimbursement policies and procedures.

(g)Indemnification.  The Company and Novanta Corporation, a Michigan corporation
(“NC”), entered into those certain Indemnification Agreements with the Executive
attached hereto as Exhibit A and Exhibit B (collectively, the “Indemnification
Agreements”) on February 10, 2011.  Notwithstanding anything to the contrary in
this Agreement, the obligations of the Company and NC (including, without
limitation, their respective successors) pursuant to the Indemnification
Agreements shall survive the end of the Term.

(h)Retention Equity Award.  On August 2, 2016, Novanta granted the Executive
80,000 restricted stock units pursuant to the 2010 Incentive Award Plan (the
“Retention RSUs”).  The terms and conditions of the Retention RSUs are set forth
in a written award agreement between Novanta and the Executive, which provides
that, subject to the Executive’s continued employment with the Company, (i) the
Retention RSUs shall vest on August 2, 2021, and (ii) notwithstanding the
foregoing Section 3(h)(i), the Retention RSUs shall become fully vested
immediately prior to a Change in Control and contain other customary terms and
conditions.  Prior to the vesting, the Retention RSUs shall not be transferable
and, except as otherwise provided in this Agreement, shall be subject to
forfeiture upon the Executive’s termination of employment with the Company.

4.Termination

During the Term, the Executive’s employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:

(a)Circumstances.

(i)Death.  The Executive’s employment hereunder shall terminate upon the
Executive’s death.

7

 

 

 

--------------------------------------------------------------------------------

 

(ii)Disability.  If the Executive incurs a Disability, the Company may give the
Executive written notice of its intention to terminate the Executive’s
employment.  In that event, the Executive’s employment with the Company shall
terminate, effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive or the date specified in such notice; provided
that, within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of the Executive’s
duties hereunder.

(iii)Termination for Cause.  The Company may terminate the Executive’s
employment for Cause.

(iv)Termination without Cause.  The Company may terminate the Executive’s
employment without Cause.

(v)Resignation for Good Reason.  The Executive may resign from the Executive’s
employment for Good Reason.

(vi) Resignation without Good Reason.  The Executive may resign from the
Executive’s employment without Good Reason.

(b)Notice of Termination.  Any termination of the Executive’s employment by the
Company or by the Executive under this Section 4 (other than a termination
pursuant to Section 4(a)(i) above) shall be communicated by a written notice to
the other party hereto (a “Notice of Termination”): (i) indicating the specific
termination provision in this Agreement relied upon, (ii) except with respect to
a termination pursuant to Sections 4(a)(iv) or (vi), setting forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (iii)
specifying a Date of Termination which, if submitted by the Executive, shall be
at least thirty (30) days following the date of such notice; provided, however,
that a Notice of Termination delivered by the Company pursuant to Section
4(a)(ii) shall not be required to specify a Date of Termination, in which case
the Date of Termination shall be determined pursuant to Section 4(a)(ii); and
provided, further, that in the event that the Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, accelerate
the Date of Termination to any date that occurs following the date of Company’s
receipt of such Notice of Termination (even if such date is prior to the date
specified in such Notice of Termination).  A Notice of Termination submitted by
the Company (other than a Notice of Termination under Section 4(a)(ii) above)
may provide for a Date of Termination on the date the Executive receives the
Notice of Termination, or any date thereafter elected by the Company in its sole
discretion.  The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Company or the Executive
hereunder or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s rights hereunder.  

5.Company Obligations Upon Termination of Employment

(a)In General.  Upon a termination of the Executive’s employment for any reason,
(i) the Executive (or the Executive’s estate) shall be entitled to receive: (A)
any portion of the Executive’s Annual Base Salary through the Date of
Termination not theretofore paid, (B) any

8

 

 

 

--------------------------------------------------------------------------------

 

expenses owed to the Executive under Section 3(f), (C) any accrued but unused
vacation pay owed to the Executive pursuant to Section 3(e), and (D) any amount
arising from the Executive’s participation in, or benefits under, any employee
benefit plans, programs or arrangements under Section 3(d), which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements, and (ii) unless otherwise determined by the
Board, the Executive shall, effective as of the Date of Termination, resign from
all positions held at the Company or any of its subsidiaries (including, without
limitation, any positions as an officer or director).  Except as otherwise set
forth in Section 5(b) or (c) below, the payments and benefits described in this
Section 5(a) shall be the only payments and benefits payable in the event of the
Executive’s termination of employment for any reason.

(b)Termination without Cause or for Good Reason.  In the event of the
Executive’s termination of employment by the Company without Cause pursuant to
Section 4(a)(iv) or by the Executive for Good Reason pursuant to Section
4(a)(v), in addition to the payments and benefits described in Section 5(a)
above, the Company shall, subject to Section 23 and Section 5(d) and subject to
Executive’s execution and non-revocation of a waiver and release of claims
agreement in substantially in the form attached hereto as Exhibit C in
accordance with Section 23(c) (a “Release”):

(i)Pay to the Executive an amount equal to 150% of the sum of (A) Annual Base
Salary and (B) Target Bonus, in substantially equal installments during the
period beginning on the Date of Termination and ending on the eighteen
(18)-month anniversary of the Date of Termination in accordance with the
Company’s regular payroll practice as of the Date of Termination; provided that,
notwithstanding anything to the contrary in this Section 5(b)(i), if such
termination of employment occurs within the twelve (12)-month period immediately
following a Change in Control (and such Change in Control constitutes a “change
in control event” as defined in Treasury Regulations Section 1.409A-3(i)(5)),
then, in lieu of the foregoing payments set forth in this Section 5(b)(i), the
Company shall pay in a lump sum to the Executive an amount equal to 200% of the
sum of (A) Annual Base Salary and (B) Target Bonus;

(ii)Pay to the Executive an amount equal to the product of (A) the amount of the
Annual Bonus that would have been payable to the Executive pursuant to Section
3(b) if the Executive was still employed as of the applicable Bonus Vesting Date
in respect of the fiscal year in which the Date of Termination occurs based on
actual individual and Company performance goals in such year and (B) the ratio
of (x) the number of days elapsed during the fiscal year during which such
termination of employment occurs on or prior to the Date of Termination, to (y)
365.  Any amount payable pursuant to this Section 5(b)(ii) shall, subject to
Section 23 and Section 5(d), be paid to Executive in accordance with Section
3(b) as if the Executive was still employed on the applicable Bonus Vesting
Date, but in no event later than the 15th day of the third month of the fiscal
year immediately following the fiscal year in which the Date of Termination
occurs;

(iii)Continue to provide, subject to the Executive’s valid election to continue
healthcare coverage under COBRA, the Executive and the Executive’s eligible
dependents with coverage under its group health plans during the period
commencing on the Date of Termination and ending on the earlier of (A) the
eighteen (18)-month anniversary of the Date of Termination (if such termination
of employment occurs within the twelve (12)-month

9

 

 

 

--------------------------------------------------------------------------------

 

period immediately following a Change in Control, the twenty-four (24)-month
anniversary of the Date of Termination) and (B) the first date on which the
Executive is eligible for group health plan coverage from another employer or
otherwise at the same levels and the same cost to the Executive as would have
applied if the Executive’s employment had not been terminated based on the
Executive’s elections in effect on the Date of Termination, provided, however,
that (A) if any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A under Treasury Regulation Section
1.409A-1(a)(5), or (B) the Company is otherwise unable to continue to cover the
Executive under its group health plans without incurring penalties (including
without limitation, pursuant to Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to the Executive in substantially equal monthly installments
over the continuation coverage period (or the remaining portion thereof); and

(iv)Notwithstanding any provision to the contrary in any equity plan or award
agreement with respect to equity awards, cause (A) with respect to the Retention
RSUs and all Annual Equity Awards subject to service-based vesting, each such
award to become vested with respect to a prorated portion thereof based on the
ratio of the number of days of employment of the Executive during the applicable
service-based vesting period to the total number of days of such service-based
vesting period, and (B) with respect to all Annual Equity Awards subject to
performance-based vesting, each such award to shall continue to be eligible to
become vested in accordance with its terms based on actual performance with
respect to a prorated portion of such award based on the ratio of the number of
days of employment of the Executive during the applicable performance period to
the total number of days of such performance period; provided that,
notwithstanding anything to the contrary (except as otherwise noted below in
this Section 5(b)(iv)), (x) if such termination of employment occurs during any
period when the Executive is unable to engage in substantial gainful activity
that may reasonably be expected to result in Disability, the Company shall, on
the Date of Termination, cause (I) the Retention RSUs and all Annual Equity
Awards subject to service-based vesting, to become fully vested and (II) all
Annual Equity Awards subject to performance-based vesting to continue to be
eligible to become vested in accordance with their terms based on actual
performance, and (y) if such termination of employment occurs within the twelve
(12)-month period immediately following a Change in Control, the Company shall,
on the Date of Termination, cause all then-outstanding equity awards granted to
the Executive (including, without limitation, the Annual Equity Awards) which
are not vested as of the Date of Termination to become vested for the purposes
of the 2010 Incentive Award Plan or any other applicable equity plan, and any
applicable award agreement(s), deeming, for purposes of awards subject to
performance-based vesting, that the Company will attain “target” performance
levels (or such higher performance level as expressly contemplated by the
applicable award agreement in the event of such a termination).  For the
avoidance of doubt, in the event of a termination described in subsection (y)
that results in accelerated vesting of the performance stock units granted under
the 2017 PSU Agreement, (I) the Company will be deemed to have attained the
“target” performance level with respect to the EPS Performance Stock Units (as
defined in the 2017 PSU Agreement) and (II) the Company will be deemed to have
attained the higher of (1) the “target” performance level and (2) the actual
performance level calculated under the 2017 PSU Agreement (taking into account
the Change in Control and any effects thereof on the calculation of total
stockholder return) for purposes of the TSR Performance Stock Units (as defined
in the 2017 PSU Agreement).

10

 

 

 

--------------------------------------------------------------------------------

 

(c)Termination due to Death or Disability.  In the event of the Executive’s
termination of employment due to death pursuant to Section 4(a)(i) or by the
Company due to Disability pursuant to Section 4(a)(ii), in addition to the
payments and benefits described in Section 5(a) above, the Company shall,
subject to Section 23 and Section 5(d) and subject (except in the case of death
or a Disability so severe as to make such execution impossible) to the
Executive’s execution and non-revocation of a Release in accordance with Section
23(c):

(i)Pay to the Executive an amount equal to the product of (A) the amount of the
Annual Bonus that would have been payable to the Executive pursuant to Section
3(b) if the Executive was still employed as of the applicable Bonus Vesting Date
in respect of the fiscal year in which the Date of Termination occurs based on
actual individual and Company performance goals in such year and (B) the ratio
of (x) the number of days elapsed during the fiscal year during which such
termination of employment occurs on or prior to the Date of Termination, to (y)
365.  Any amount payable pursuant to this Section 5(c)(i) shall, subject to
Section 23 and Section 5(d), be paid to the Executive in accordance with Section
3(b) as if the Executive was still employed on the applicable Bonus Vesting Date
in respect of the fiscal year in which the Date of Termination occurs, but in no
event later than the 15th day of the third month of the fiscal year immediately
following the fiscal year in which the Date of Termination occurs; and

(ii)Notwithstanding any provision to the contrary in any equity plan or award
agreement with respect to equity awards, cause (A) with respect to the Retention
RSUs and all Annual Equity Awards subject to service-based vesting, each such
award to become fully vested, and (B) with respect to all Annual Equity Awards
subject to performance-based vesting, each such award to shall continue to be
eligible to become vested in accordance with its terms based on actual
performance.  

(d)Notwithstanding any other provision of this Agreement, no payment shall be
made, and no acceleration in vesting shall occur, pursuant to Section 5(b) or
Section 5(c) following the date the Executive first violates Section 6(a), (b),
(d), or (e) if the Executive does not cure such violation within 30 days of
written notice thereof.    

(e)The provisions of this Section 5 shall supersede in their entirety any
severance payment provisions in any severance plan, policy, program or other
arrangement maintained by the Company.

 

6.

Restrictive Covenants.

(a)The Executive hereby agrees that the Executive shall not, at any time during
the Restricted Period, directly or indirectly engage in, have any interest in
(including, without limitation, through the investment of capital or lending of
money or property), or manage, operate or otherwise render any services to, any
Person (whether on his own or in association with others, as a principal,
director, officer, employee, agent, representative, partner, member, security
holder, consultant, advisor, independent contractor, owner, investor,
participant or in any other capacity) that engages in (either directly or
through any subsidiary or Affiliate thereof) the business of marketing or
selling any products which directly compete with the products sold by the
Company but only if the Executive directly or indirectly engages in, has any
interest in (including, without

11

 

 

 

--------------------------------------------------------------------------------

 

limitation, through the investment of capital or lending of money or property),
or manages, operates or otherwise renders any services in connection with, such
business (whether on his own or in association with others, as a principal,
director, officer, employee, agent, representative, partner, member, security
holder, consultant, advisor, independent contractor, owner, investor,
participant or in any other capacity).  Notwithstanding the foregoing, the
Executive shall be permitted to acquire a passive stock or equity interest in
such a Person; provided that such stock or other equity interest acquired is
less than five percent (5%) of the outstanding interest in such Person.

(b)The Executive hereby agrees that the Executive shall not, at any time during
the Restricted Period, directly or indirectly, either for himself or on behalf
of any other Person, (i) recruit or otherwise solicit or induce any employee,
customer or supplier of the Company to terminate its employment or arrangement
with the Company, or otherwise change its relationship with the Company, or (ii)
hire, or cause to be hired, any person who both (A) was employed by the Company
at any time during the 180-day period before the Date of Termination and (B) was
employed by the Company at the time of recruitment, solicitation, inducement or
hire, or (x) with respect to any former employee of the Company who following
his termination of employment at the Company becomes employed on a full-time
basis with another employer prior to any recruitment, solicitation or inducement
by the Executive (and who at the time of commencement of such other employment
had no intention of becoming employed by the Executive or any Person affiliated
with the Executive), at any time during the 90-day period immediately prior to
recruitment, solicitation, inducement or hire thereof, or (y) with respect to
any other former employee of the Company, at any time during the 180-day period
immediately prior to recruitment, solicitation, inducement or hire thereof;
provided, however, that any advertising or solicitation not specifically
directed at the Company or any of its employees, clients or customers shall not
constitute a breach of this Section 6(b) nor shall the hiring of any person
pursuant to such advertising or solicitation whose annual compensation is less
than $60,000 per annum.

(c)The provisions contained in Sections 6(a) and (b) may be altered and/or
waived to be made less restrictive on the Executive with the prior written
consent of the Board or the Committee.

(d)Except as the Executive reasonably and in good faith determines to be
desirable in the faithful performance of the Executive’s duties hereunder or
required in accordance with Section 6(f), the Executive shall, during the Term
and after the Date of Termination, maintain in confidence and shall not directly
or indirectly, use, disseminate, disclose or publish, for the Executive’s
benefit or the benefit of any other Person, any confidential or proprietary
information or trade secrets of or relating to the Company, including, without
limitation, information with respect to the Company’s operations, processes,
protocols, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, compensation paid to
employees or other terms of employment (“Proprietary Information”), or deliver
to any Person, any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information.  The Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
the Executive’s benefit or the benefit of any other Person, any Proprietary
Information after the Date of Termination will continue so long as such
Proprietary Information is not, or has not by legitimate means become, generally
known and in the public domain (other than by means

12

 

 

 

--------------------------------------------------------------------------------

 

of the Executive’s direct or indirect disclosure of such Proprietary
Information) and continues to be maintained as Proprietary Information by the
Company.  The parties hereby stipulate and agree that as between them, the
Proprietary Information identified herein is important, material and affects the
successful conduct of the businesses of the Company (and any successor or
assignee of the Company).

(e)Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company (i) all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, and any other documents that are
Proprietary Information, including all physical and digital copies thereof (the
“Materials”), and (ii) all other Company property (including, without
limitation, any personal computer or wireless device and related accessories,
keys, credit cards and other similar items) which is in his possession, custody
or control.

(f)The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company prompt notice thereof, and shall use
reasonable best efforts, as much in advance of the return date as possible, to
make available to the Company and its counsel the documents and other
information sought, and shall assist (at the Company’s expense) such counsel in
resisting or otherwise responding to such process.

(g)Except as required in connection with any legal dispute between the parties
or as required by applicable law or legal process, during the Term and
thereafter: (i) the Company shall instruct its then-current Board members,
executive officers and authorized Company representatives speaking on behalf of
the Company to not willfully make (or direct anyone else to make) any
Disparaging remarks, comments or statements about the Executive to any other
person or entity; and (ii) the Executive shall not willfully make (or direct
anyone else to make) any Disparaging remarks, comments or statements about the
Company (including, without limitation, its directors, officers, agents,
representatives, partners, members, equity holders or Affiliates) to any other
person or entity.  For purposes hereof, “Disparaging” written or oral remarks,
comments or statements are those that impugn the character, honesty, integrity
or morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being
disparaged.  Notwithstanding the foregoing, the Executive may make truthful
statements about any Company employee to any member of the Board or his legal
representatives and each Board member may make truthful statements about the
Executive to other Board members or the Company’s legal representatives.

(h)Prior to accepting other employment or any other service relationship during
the Restricted Period, the Executive shall provide a copy of this Section 6 to
any recruiter who assists the Executive in obtaining other employment or any
other service relationship and to any employer or other Person with which the
Executive obtains future employment or any other service relationship prior to
the commencement of such future employment or other service relationship.

(i)In the event the terms of this Section 6 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be

13

 

 

 

--------------------------------------------------------------------------------

 

enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.  Any breach or
violation by the Executive of the provisions of this Section 6 shall toll the
running of any time periods set forth in this Section 6 for the duration of any
such breach or violation.

(j)As used in this Section 6, the term “Company” shall include the Company and
any direct or indirect subsidiary entity thereof.

7.Injunctive Relief; Defend Trade Secrets Act.  

(a)The Executive recognizes and acknowledges that a breach of the covenants
contained in Section 6 will cause irreparable damage to the Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be
inadequate.  Accordingly, the Executive agrees that in the event of a breach of
any of the covenants contained in Section 6, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.

(b)The Executive acknowledges that the Company has provided the Executive with
the following notice of immunity rights in compliance with the requirements of
the Defend Trade Secrets Act of 2016: (i) the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of Proprietary Information that is made in confidence to a federal,
state or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, (ii) the Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of Proprietary Information that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal and (iii) if the Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose the Proprietary Information to the Executive’s attorney
and use the Proprietary Information in the court proceeding, if the Executive
files any document containing the Proprietary Information under seal, and does
not disclose the Proprietary Information, except pursuant to court order.

8.Parachute Payments  

(a)In the event it shall be determined that (i) any payment or distribution to
or for the benefit of the Executive under this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or other change in control or any person affiliated with the
Company or such person (the “Payment” and collectively, the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Code (or any similar
federal, state or local tax that may hereafter be imposed) or any interest or
penalties with respect to such excise tax (collectively, such excise tax,
together with any such interest or penalties, the “Excise Tax”) and (ii) the
amount of all the Payments that Executive would retain after all federal, state
and local income taxes, Executive’s share of employment taxes, and the Excise
Tax on the Payments would be less than the amount Executive would retain after
all such taxes if the total amount of the Payments were reduced to an amount
equal to one

14

 

 

 

--------------------------------------------------------------------------------

 

dollar less than the minimum amount which would result in the Payments becoming
subject to the Excise Tax (such reduced amount, the “Safe Harbor Amount”), then
the total amount of the Payments that shall be payable to Executive shall be
reduced to an amount equal to the Safe Harbor Amount.  The Payments shall be
reduced by the Company in its reasonable discretion in the following order: (A)
reduction of any cash severance payments otherwise payable to the Executive that
are exempt from Section 409A, (B) reduction of any other cash payments or
benefits otherwise payable to the Executive that are exempt from Section 409A,
but excluding any payment attributable to the acceleration of vesting or payment
with respect to any equity award that is exempt from Section 409A, (C) reduction
of any other payments or benefits otherwise payable to the Executive on a
pro-rata basis or such other manner that complies with Section 409A, but
excluding any payment attributable to the acceleration of vesting and payment
with respect to any equity award that is exempt from Section 409A, and (D)
reduction of any payments attributable to the acceleration of vesting or payment
with respect to any equity award that is exempt from Section 409A, in each case
beginning with payments that would otherwise be made last in time.

(b)All determinations required to be made under this Section 8 shall be made in
writing by an accounting firm or consulting group with experience in performing
calculations regarding the applicability of Section 280G of the Code and the
Excise Tax (the “Tax Advisor”) and such determinations shall be final and
binding on the Company and the Executive and detailed supporting calculations
shall be provided to the Company and the Executive. The Tax Advisor shall be
selected by the Company in its good faith discretion, following consultation
with its independent auditors and the Executive.  Any fees incurred as a result
of work performed by the Tax Advisor pursuant to this Section 8 shall be paid by
the Company.

(c)For purposes of any analysis required by this Section 8, (i) the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the determination is to be
made and state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Executive’s residence on the date of the
determination is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes, (ii)
no portion of the Payments shall be taken into account which, in the opinion of
the Tax Advisor, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including, without limitation, by reason of
Section 280G(b)(4)(A) of the Code), (iii) in calculating the Excise Tax, no
portion of the Payments shall be taken into account which, in the opinion of the
Tax Advisor, constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base
amount” (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iv) the value of any non-cash benefit or any
deferred payment or benefit included in the Payments shall be determined by the
Tax Advisor in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code.

9.Assignment and Successors

The Company may (a) assign its rights and obligations under this Agreement to
any entity, including any successor to all or substantially all the assets of
the Company, by merger or otherwise, and (b) may assign or encumber this
Agreement and its rights hereunder as security for

15

 

 

 

--------------------------------------------------------------------------------

 

indebtedness of the Company and its Affiliates; provided, however, that no
assignment or encumbrance pursuant to Section 9(b) shall relieve the Company of
any of its obligations hereunder.  The Executive may not assign the Executive’s
rights or obligations under this Agreement to any individual or entity.  This
Agreement shall be binding upon and inure to the benefit of the Company, the
Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.

10.Governing Law

This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the Commonwealth of Massachusetts,
without giving effect to any principles of conflicts of law, whether of the
Commonwealth of Massachusetts or any other jurisdiction, and where applicable,
the laws of the United States, that would result in the application of the laws
of any other jurisdiction.

11.Validity

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.  

12.Notices

Any notice, request, claim, demand, document and other communication hereunder
to any party hereto shall be effective upon receipt (or refusal of receipt) and
shall be in writing and delivered personally or sent by telex, telecopy, or
certified or registered mail, postage prepaid, to the following address (or at
any other address as any party hereto shall have specified by notice in writing
to the other party hereto):

(a)If to the Company:

Novanta Inc.

125 Middlesex Turnpike

Bedford, MA 01730-1409

Attn:  Chief Human Resources Officer

Facsimile: (781) 266-5114

(b)

If to the Executive, at the Executive’s address set forth in the Company’s
then-current records.  

13.Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

14.Entire Agreement

16

 

 

 

--------------------------------------------------------------------------------

 

The terms of this Agreement (together with any other agreements and instruments
contemplated hereby or referred to herein) is intended by the parties hereto to
be the final expression of their agreement with respect to the employment of the
Executive by the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement (including, without limitation, any term sheet or
offer letter).  The parties hereto further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

15.Amendments; Waivers

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
the Company and approved by the Board, which expressly identifies the amended
provision of this Agreement.  By an instrument in writing similarly executed and
approved by the Board, the Executive or a duly authorized officer of the Company
may waive compliance by the other party or parties hereto with any provision of
this Agreement that such other party was or is obligated to comply with or
perform; provided, however, that such waiver shall not operate as a waiver of,
or estoppel with respect to, any other or subsequent failure to comply or
perform.  No failure to exercise and no delay in exercising any right, remedy,
or power hereunder shall preclude any other or further exercise of any other
right, remedy, or power provided herein or by law or in equity.

16.No Inconsistent Actions

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement.  Furthermore, it is the intent of the parties hereto to act
in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.

17.Construction

This Agreement shall be deemed drafted equally by both of the parties
hereto.  Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any party hereto shall not apply.  The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation.  Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.  Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) “includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.

17

 

 

 

--------------------------------------------------------------------------------

 

18.Dispute Resolution

(a)With respect to disputes and claims hereunder, each of the parties
irrevocably submits to the exclusive jurisdiction of any court of competent
jurisdiction sitting in Middlesex County, Massachusetts, for the purposes of any
suit, action or other proceeding arising out of this Agreement, any related
agreement or any transaction contemplated hereby or thereby.  Each of the
parties hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth or
described in Section 12 shall be effective service of process for any action,
suit or proceeding in any court of competent jurisdiction sitting in Middlesex
County, Massachusetts with respect to any matters to which it has submitted to
jurisdiction in this Section 18.  Each of the parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any related document or the
transactions contemplated hereby and thereby in any court of competent
jurisdiction sitting in Middlesex County, Massachusetts, and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.  

(b)As a specifically bargained for inducement for each of the parties hereto to
enter into this Agreement (after having the opportunity to consult with
counsel), each party hereto expressly waives the right to trial by jury in any
lawsuit or proceeding relating to or arising in any way from this Agreement or
the matters contemplated hereby.

19.Enforcement

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

20.Withholding

The Company shall be entitled to withhold from any amounts payable under this
Agreement, any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold.  The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

21.Absence of Conflicts; Executive Acknowledgement

The Executive hereby represents that from and after the Effective Date the
performance of the Executive’s duties hereunder will not breach any other
agreement to which the Executive is a party.  The Executive acknowledges that
the Executive has read and understands this Agreement, is fully aware of its
legal effect, has not acted in reliance upon any representations or promises

18

 

 

 

--------------------------------------------------------------------------------

 

made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on the Executive’s own judgment.  

22.Survival

The expiration or termination of the Term shall not impair the rights or
obligations of any party hereto which shall have accrued prior to such
expiration or termination (including, without limitation, pursuant to the
provisions of Section 6 hereof).

23.Section 409A.

(a)General.  The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A.  Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Company reserves the right (without any
obligation to do so or to indemnify the Executive for failure to do so) to (i)
adopt such amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Company and/or (ii) take such other actions as the Company determines to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder.  No provision of this Agreement shall
be interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Executive or any other individual to
the Company or any of its Affiliates, employees or agents.  

(b)Separation from Service under Section 409A.  Notwithstanding any provision to
the contrary in this Agreement:  (i) no amount shall be payable pursuant to
Section 5(b) or 5(c) unless the termination of the Executive’s employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations; (ii) for purposes of
Section 409A, the Executive’s right to receive installment payments pursuant to
Section 5(b) or 5(c) shall be treated as a right to receive a series of separate
and distinct payments; and (iii) to the extent that any reimbursement of
expenses or in-kind benefits constitutes “deferred compensation” under Section
409A, such reimbursement or benefit shall be provided no later than December 31
of the year following the year in which the expense was incurred.  The amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year.  The amount of any in-kind benefits
provided in one year shall not affect the amount of in-kind benefits provided in
any other year.  Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed at the time of his separation from service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code, to the extent delayed commencement of any portion of the termination
benefits to which the Executive is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such portion of the Executive’s termination benefits shall not be provided
to the Executive prior to the earlier of (A) the expiration of the six-month
period measured from the date of the Executive’s “separation from service” with
the Company (as such

19

 

 

 

--------------------------------------------------------------------------------

 

term is defined in the Treasury Regulations issued under Section 409A of the
Code) or (B) the date of the Executive’s death; upon the earlier of such dates,
all payments deferred pursuant to this sentence shall be paid in a lump sum to
the Executive, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein.

(c)Release.  Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this Agreement as a result of the Executive’s
termination of employment are subject to the Executive’s execution and delivery
of a Release, (i) the Company shall deliver the Release to the Executive within
seven (7) days following the Date of Termination, and (ii) if the Executive
fails to execute the Release on or prior to the Release Expiration Date (as
defined below) or timely revokes his acceptance of the Release thereafter, the
Executive shall not be entitled to any payments or benefits otherwise
conditioned on the Release. For purposes of this Section 23(c), “Release
Expiration Date” shall mean the date that is twenty-one (21) days following the
date upon which the Company timely delivers the Release to the Executive, or, in
the event that the Executive’s termination of employment is “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967), the date that is
forty-five (45) days following such delivery date.  To the extent that any
payments of nonqualified deferred compensation (within the meaning of
Section 409A) due under this Agreement as a result of the Executive’s
termination of employment are delayed pursuant to this Section 23(c), such
amounts shall be paid in a lump sum on the first payroll date to occur on or
after the 60th day following the date of Executive’s termination of employment,
provided that Executive executes and does not revoke the Release prior to such
60th day (and any applicable revocation period has expired).  

24.Compensation Recovery Policy.  The Executive acknowledges and agrees that, to
the extent the Company adopts any clawback or similar policy pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and any rules and
regulations promulgated thereunder (including, without limitation, any listing
rules or standards resulting therefrom), he shall take all action necessary or
appropriate to comply with such policy (including, without limitation, entering
into any further agreements, amendments or policies necessary or appropriate to
implement and/or enforce such policy). For the avoidance of doubt, other than as
provided in this Agreement (including, this Section 24), or as otherwise
required by applicable law or by the rules of any securities exchange or
automated quotation system on which shares of the Company’s capital stock are
listed, quoted or traded, no vested equity award described in this Agreement
shall be subject to any payment, termination or forfeiture obligation described
in Section 12.5(a) of the 2010 Incentive Award Plan and the Executive shall not
be required, and no award under such plan shall be conditioned on requiring
Executive, to enter into any other agreement to the contrary.

25.Full Settlement.  The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others.  In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.

20

 

 

 

--------------------------------------------------------------------------------

 

26.Conflicts.  To the extent this Agreement describes equity awards that shall
be issued pursuant to the 2010 Incentive Award Plan, such equity awards shall be
subject to the 2010 Incentive Award Plan; provided that, in the event of a
conflict between any term or provision contained herein and a term or provision
of the 2010 Incentive Award Plan, the applicable term or provision of this
Agreement will govern and prevail.  

[Signature pages follow]

21

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

COMPANY

By:  /s/ Matthijs Glastra __________________________

Name: Matthijs Glastra

Title: Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

EXECUTIVE

By:  /s/ Robert Buckley___________________________

Robert Buckley

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Company Indemnification Agreement

 

Exhibit A was previously filed with the Securities and Exchange Commission as
part of Exhibit 10.1 to the Registrant’s Form 8-K on February 11, 2011 (File No.
001-35083).

 

--------------------------------------------------------------------------------

 

Exhibit B

NC Indemnification Agreement

 

--------------------------------------------------------------------------------

 

Exhibit C

RELEASE OF CLAIMS

1.General Release.  

(a)I acknowledge that my employment with Novanta Inc. (f/k/a GSI Group Inc.)
(the “Company”) and all subsidiaries and affiliates thereof terminated on .  I
further acknowledge that the Company delivered this Release of Claims (the
“Release”) to me on .  

(b)In exchange for the payments and benefits described in that certain
Employment Agreement by and between the Company and me (the “Employment
Agreement”), which I agree I am not otherwise entitled to receive absent
execution and non-revocation of the Release, I and my representatives, agents,
estate, heirs, successors and assigns  (“Releasors”) voluntarily agree to
release and discharge the Company and its parents, affiliates, subsidiaries,
predecessors, successors, assigns, plan sponsors and plan fiduciaries (and the
current and former trustees, officers, directors, employees, and agents of each
of the foregoing, all both individually, in their capacity acting on the
Company’s behalf and in their official capacities) (collectively “Releasees”)
generally from all claims, demands, actions, suits, damages, debts, judgments
and liabilities of every name and nature, whether existing or contingent, known
or unknown, suspected or unsuspected, in law or in equity in connection with my
employment by or termination of employment with the Company, or any of my
dealings, transactions or events involving the Releasees, arising on or before
the date of this Release. This Release is intended by me to be all encompassing
and to act as a full and total release of any claims that the Releasors may have
or have had against the Releasees from the beginning of time to the date of this
Release, including but not limited to all claims in contract (whether written or
oral, express or implied), tort, equity and common law; any claims for wrongful
discharge, breach of contract, or breach of the obligation of good faith and
fair dealing; and/or any claims under any local, state or federal constitution,
statute, law, ordinance, bylaw, or regulation dealing with either employment,
employment discrimination, retaliation, mass layoffs, plant closings, and/or
employment benefits and/or those laws, statutes or regulations concerning
discrimination on the basis of race, color, creed, religion, age, sex, sexual
harassment, sexual orientation, national origin, ancestry, handicap or
disability, veteran status or any military service or application for military
service or any other category protected by law (including, without limitation,
claims under the Massachusetts Fair Employment Practices Act (Mass. Gen. Laws
ch. 151B, §§1-10) and the Massachusetts Wage Act (Mass. Gen. Laws ch. 149, §§
148-150)); and any federal, state or local law or regulation concerning
securities, stock, stock options or restricted or performance stock units.  This
Release is for any relief, no matter how denominated, including but not limited
to wages, back pay, front pay, benefits, compensatory damages, liquidated
damages, punitive damages or attorney’s fees.  I also agree not to commence or
cooperate in the prosecution or investigation of any lawsuit, administrative
action or other claim or complaint against the Releasees, except as required by
law.  

 

--------------------------------------------------------------------------------

(c)By this Release, I not only release and discharge the Releasees from any and
all claims as stated above that the Releasors could make on my own behalf or on
the behalf of others, but also those claims that might be made by any other
person or organization on my behalf and I specifically waive any right to
recover any damage awards as a member of any class in a case in which any claims
against the Releasees are made involving any matters arising out of my
employment by or termination of employment with the Company, or any of my
dealings, transactions or events involving the Releasees

(d)I agree that, except for any payments or benefits set forth in Section 5 of
the Employment Agreement that have not yet been paid, as applicable, the
payments and benefits the Company previously provided to me are complete
payment, settlement, accord and satisfaction with respect to all obligations and
liabilities of the Releasees to the Releasors, and with respect to all claims,
causes of action and damages that could be asserted by the Releasors against the
Releasees regarding my employment or termination of employment with the Company,
or any of my dealings, transactions or events involving the Releasees,
including, without limitation, all claims for wages, salary, commissions, draws,
car allowances, incentive pay, bonuses, business expenses, vacation, stock,
stock options, restricted or performance stock units, severance pay, attorneys’
fees, compensatory damages, exemplary damages, or other compensation, benefits,
costs or sums. Notwithstanding anything in this Release to the contrary, this
Release shall not affect and I do not waive: (i) rights to indemnification I may
have under: (A) applicable law, (B) any charter document or bylaws, (C) any
agreement between me and the Company or any other Releasee, (D) as an insured
under any directors’ and officers’ liability insurance policy now or previously
in force, (ii) any right I may have to obtain contribution in the event of  the
entry of judgment against me as a result of any act or failure act for which
both I and any Releasee are jointly responsible; and (iii) my rights to vested
benefits and payments under any stock options, restricted or performance stock
units or other incentive plans or any agreements relating thereto or under any
retirement plan, welfare benefit plan  or other benefit or deferred compensation
plan, all of which shall remain in effect in accordance with the terms and
provisions thereof, or my rights as a stockholder or equity holder of the
Company.

(e)I understand and agree that this Release will be binding on me and my heirs,
administrators and assigns. I acknowledge that I have not assigned any claims or
filed or initiated any legal proceedings against any of the Releasees.

(f)I acknowledge and agree that if any provision of this Release is found, held
or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

(g)This Release is deemed made and entered into in the Commonwealth of
Massachusetts, and in all respects shall be interpreted, enforced and governed
under the internal laws of the Commonwealth of Massachusetts, to the extent not
preempted by federal law.

 

 

 

--------------------------------------------------------------------------------

(h)Notwithstanding the comprehensive release of claims set forth in the
preceding paragraphs of this Section 1, nothing in this Release shall bar or
prohibit me from contacting, seeking assistance from or participating in any
proceeding before any federal or state administrative agency to the extent
permitted by applicable federal, state and/or local law.  However, I
nevertheless will be prohibited to the fullest extent authorized by law from
obtaining monetary damages in any agency proceeding in which I do so
participate.

2.Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967.  Since I am 40 years of age or older, I acknowledge and agree that I have
been informed that I have or may have specific rights and/or claims under the
Age Discrimination in Employment Act of 1967 (the “ADEA”) and I agree that:

(a)in consideration for the payments and benefits described in the Employment
Agreement, which I am not otherwise entitled to receive absent execution and
non-revocation of the Release, I specifically and voluntarily waive such rights
and/or claims under the ADEA that I have or might have against the Releasees to
the extent such rights and/or claims arose prior to the date I executed this
Release;

(b)I understand that I am not waiving rights or claims under the ADEA which may
arise after the date that I execute this Release;

(c)I have been advised to consult with or seek advice from an attorney of my
choice or any other person of my choosing before executing this Release;

(d)I have been advised that I have twenty-one (21) days from the date I receive
this Release (the “Consideration Period”) to review this Release and consider
its terms before signing it, and I acknowledge and agree that such Consideration
Period will not be affected or extended by any changes, whether material or
immaterial, that might be made to this Release;

(e)in entering into this Release I am not relying on any representation, promise
or inducement made by the Company or its attorneys with the exception of those
promises described in this Release; and

(f)I may revoke this Release for a period of seven (7) days after I sign it and
all rights and obligations of both parties under this Release shall not become
effective or enforceable until the date upon which the seven (7) day revocation
period has expired.  For such a revocation to be effective, the Company must
receive it on or before the expiration of the seven (7) day revocation period.

 

*  *  *  *  *

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

I acknowledge and agree that this Release is a legally binding document and my
signature will commit me to its terms.  I acknowledge and agree that I have
carefully read and fully understand all of the provisions of this Release and
that I voluntarily enter into this Release by signing below.  Upon execution, I
agree to deliver a signed copy of this Release to , of the Company.

 

____________________________________

Robert Buckley

Date:  _______________________________

 

 